Title: To Benjamin Franklin from John Antes, 10 July 1779
From: Antes, John
To: Franklin, Benjamin


Sir
Grand Cairo July 10th 1779.
You may perhaps still remember a young Man wich in the Year 1763 amussed himself with making Musicall Instruments such as Harpsichords Violins etc. whome Curiosity and Disire of Learning once led to your House at Philadelphia without anything to introduce him but a little American Cordiality. This Man am I. The noble and generous Treatment I received of you that Time, when I have been an intire Stranger to you has all this many Years left a deep Sense of Gratidute and the highest Opinion of your kind and obliging Caracter in my Heart. And this is the only Motive wich induce me to send you with the Pressent a Copy of six Quartettos wich I have lately compossed in my leassure hours for my Frind the Marquis de Hauteford, to make use of at the Harmonical Society of Bengal, where he had last Year an Intention to go, if the pressent War had not make him change his Ressolution. I am very sensible that in Paris you are not in Want of good and much supperior Music to what my poor Talents may afor’d, But poor as the may be, The Composition of a Country, man, and the Manner in wich the are given, as a mere Sign of sincere Gratidute, will perhaps make them agreeable. And if after a fair Trial, by able Performers such as play wich good Expression and Taste, the should still be So lucky to afor’d you some Amussement, I should certainly be extreemly happy. I acknowledge I don’t make Profession of Music, and all I know of I picked up here and there by good Frinds, Therefore I should not be surprized if great Master, should find Faults here and there.
Since I left America wich has been in the Year 64. I employed all my Talents to Mechanic, and chiefly to the Watchmaking Branch, in wich I have been pretty lucky, so that I did something above the common Way.
Being in London in August 69. I took the Liberty to call at your Lodgings, but have not been so fortunate to see you as you had just made a Trip to Paris. Most of my Time since that I have spent here in Egypt, where the United Brethren, to wich Society I belong, have a Missionary Post, tho observe what good may be done for the Furtherance of the Gospel in this Country and Abissiny.
If I could here be of any Service to my Mother Country or to you in Particular I should allways embrace every Oppertunity with the greatest Plassure. I will not begin wich any Discription of Things concerning this Country, well knowing that Paris is not in Want of better than ever I could afor’d. But any particular question put to me I should allways answer with Pleassure according to my Abilities. One Circumstance however will perhaps not be disagreeable to mention that after a few Days southerly Wind, the Heat has been so excessive in the Night between the 6th. of June to the 7th. that the Thermomete of Reaumur rose at 11 a Clock in the Night to the 36th. Degree, wich is a very extraordinary Thing, the greatest heat in the middle of the Day is in Sommer commonly no more but between 25 to 30. Many People died verry sudden that Night and the following Day, but thank God it did not last long.
May God grand soon Peace to the Satisfaction of all to our Mother Country, for wich I have still the greatest Regard, and wish well to evry Individual of it from the Bottom of my Heart.
But pray, give my Leave dear Sir to mention one Circumstance to you by the Pressent. You know that the United Brethren had allways some religious Scrupel of bearing arms, and as long as America has been under Great Britain, we have been exempt of that, and of swearing, by an Act of Parlement. Many Individuals would most probably not have settled in any of the Colonies without this. But since the Independency of the Colonies the have sufferd great hard ships on this Acct. I am fully convinced that nothing can be more just, As that those that can not bear Arms, should contribute to the Expences of the whole by paying their Equivalent in Money and assist in any other Occasion as much as in their Power, wich the also have never refused to do. But I leave it to you to judge if 50 £ Penalty for the Year 77 for every Person from 18 to 53 Years of Age, must not fall very hard and soon be the Ruin of poor working People, wich at the very same Time had given up their large Houses and Workshop’s for a Lazaretto for the Provincial Army. I need not to inform you of what Utility this Society might be to the Colonies, and that the will be as faithful Subjects to the Congress as ever the have been to the King of England, and that out of a religious Principel. You are very well aqainted with their Settlements and Constitution. I dont doubt that by your Influence a little more Indulgence may be used against them. You will excusse the Liberty I have taken to mention this, It has not been my Intention when I began this Letter, But the high Opinion I have of your good obliging Caracter made me free, and full of Hopes that you will take Notice of.
As the above mentioned Quartettos are not yet in the Hands of anybody but my Frind the Marquis the Hauteford, and one Member of the Harmonical Society at Calcutta in Bengel, wich latter is just now taking them to England to get them printed for the said Society. I think it nessesary to aqaint you, that I promissed not to make them publick myself at least in the first 8 Months. I don’t mean by this that your Frinds might not have Copies of, if you chuse it.
It is far beyond my Expectations to have an Answer from you on the pressent, well knowing that all your Time must be employed with Matters of much greater Consequence. It would however be of great Satisfaction to hear that it came safe to Hand, and for this one single Line to my Frind Louis Michael Ollive at Marseille would be sure to reach me.
Pray excuse the Trouble I give you with my long Letter and bad Language. Be assured that is comes from a cordial and sincere American Heart. And give me Leave to call myself Sir Your most obedient humble Servant.
John Antes
